                                                                    CLERK'S OFFICE U.S. DISX COURT
                                                                           AT ROANOKE,VA
                                                                                FILED

                                                                           2C1-2# 2215
                 VanlN TH E UN ITE D STATE S D ISTRICT COU RT            UL
                  FORTHE WESTERN DISTRICTOFW RGINIA /:I(7'DUDLG CLERX
                               ROAN O U     D IW SIO N                     DE      c

E U GEN E D .N O LAN ,                         CaseN o.7:18-CV -00408
      Plaintiff



H ARO LD CT,ARK E,rtP-k,
                       -                       By:H on.M ichaelF.U rbansld
     D efendants                               ChiefUnited StatesDistrictJudge

                            M EM O M N D U M O PIN ION

      EugeneD .N olan,an inm atein thecustody oftheVirginiaD epar% entofCorrecéons,

r%DOC'') who curzentlyisincarcerated atSussex11StatePdson rfsussex11:) complnins
thatdefendantsH arold Clarke,RoseD uzbin,BarryM arano,K eith D awkins,M arkA m onette,

ChristopherLovezn,M elvin D avis,M s.M assenburg,N utseM ays,CorrecdonalO fhcetButke,

SergeantTisdale,Correcdonal O ffker Van D er Schagt,and Lieutenant Gibbs violated llis

rightslmdertheConsdmdon,theAmedcansW ithDisabiliéesActC% DA'),andSecdon504
ofthe Rehabilitadon ActrfRA'').Proceeding gcq K,Nolan ftled thislawsuitseeldng relief
agninstdefendantson August20,2018.ECF N os.1,10.D efendantsflled am odon to dismiss

on Novembet26,2018,to which Nolan responded onJanuary 10,2019.ECF Nos.16,24.
Thepardeshave 6llljbdefedtheissues.Forthereasonssetfol'th below,defendants'm odon
to disnlissisG RAN TED and N olan'scbim sate D ISM ISSED .

1.B ackground

      A .Facts

      N olan,who hasbeen diagnosedwith conedystrophyin 170th eyes,islegazyblind,color

blind and vezy light sensiéve.In M arch 2017,a doctortecom m ended thathe be allow ed to
have television with a 24-inch or larger scteen,a low-vision digitalclock,specislimed om ber

sunglasses,and a TflkubyXT,7-inch H D ''m agro er.In M ay 2018,them agniherand specialized

sunglasses w ere dispensed to him .It also was zecom m ended that N olan be placed in the

visuallyimpairedprogram attheDeetheldCorrecdonalCenterro eerheld'')sothathecould
receive servicesfrom the Virgl
                             'm'a D epm m entfor the Blind and Vision Im paired.D eerfeld

offets specialized devices and equipm ent to visually im paired inm ates and pe- its

patdcipadon in ptogtam sand dat
                              'ly acdvidesdesigned fortheitzehabilitation.

       N olan hasbeen incatcerated in 'VD O C since2007 and hasbeen transferred in and out

ofthe Deerfeld lxtnit.He wasatDeerheld from M atch 2011 to June 2011 when he was
ttansfetredtothesegregadon unitatGreensvilleCorrecéonalCentetrfGteensville').Helatet
wasreleased to the genezalpopuladon atG reensville and then transfetred to the Sussex 11

segtegadon 'Anitin O ctober 2011.In D ecem ber 2011 he was ttansfetted to the Sussex I

segregadon unitand then to the generalpopulation.

       In Septem bet2012 N olan wastransferzed to W allensm dge StatePrison and placed ita

apod fortheheatingimpaited.Inluly2014hewasgrantedamedicalttansfertoDeerheld.In
O ctober 2014 N olan was ttansferred back to the G reensville segregadon unit following a

disciplinary infzactbn.lilD ecem bet2014 the disciplinary infracéon was overtutned and he

wasplacedin anADA podforthehentingimpaired atGreensville.Inluly2015,followingthe
filing ofan adm inisttadve com plaint,N olan onceagain wastransfetted to D eerfield.

       In Septem bet 2015 N olan wasaccused of a disciplinary infraction,wbich he denied,

and was transfetred Stst to G reensville's segregadon unit and then to the lkiver N orth

CorrectbnalCenterin O ctober2015.The warden there asked N olan ifhewould be able to


                                             2
detetm inethe presence ofattack dogs,and N olan told lnim he wotzld not.N olan w asplaced

in the pod forprisonersin wheelchaits.In 2016 N olan was transferred ftrstto Red O nion

StatePrison'ssegtegadon unitfollowing disdplinary charges,and laterttansferred back to the

G reensville pod for henting im paited inm ates,and then to the G zeen Rock Correcdonal

CentetrfGreenRock'),wherehewastheonlylegallyblindinmateattheunit.InMay2018,
N olan wasttansferred to Sussex II,whetehetem nins.

      N olan allegesthatdespite therecom m endadon m ade by the doctor atthe optom etry

chi c ba 2017 Ehat he be allowed to have a 24-inch television and a DV D player wit.
                                                                                   h

cordless/witeless headphones, llis request for such television and DVD player was
disapproved by defendants,inclucling defendantAm onette,theVD O C chiefphysician,asnot

m edicallyrequited.H ecbim sthatheneedstheD W 7playertow atch educadonalandteligious

Programm ing.

      W hen he arrived atGzeen Rock,prison offkialstold him thatthey did notknow how
                                        :

to accom m odatehim ,butsentam em o to staffaletfing them thatN olan isblind.N olan clnim s

thatthem em o cteated a hosdleenvitonm entwhich m anifested when heneeded to tequestan

accom m odadon.For exnm ple,D efendantTisdale asked N olan to step behind a yellow line

w hile hew aswaiting for com m issary.W hen N olan explained thathe could notsee the line

because hewasblind,Tisdale asked him why he did nothave a seeing eye dog,even though

he know sthe pdson does notallow seeing eye dogs.On another occasion,defendantBurke

askedN olan to step behind aredlineand when N olan saidhecould notseetheredline,Burke

told him thatheshould stayin hiscellifhe could notseetheline.




                                            3
      ln anothetincident,despitea m em o having been sentto pdson staffzem incling them

thatthey needed to notify N olan via intercom in his cellwhen lniscelldoozw as closing,he

was not warned.D efendant Van D er Schagt closed the celldoot and it caught N olan's

shoulderandjammedit.
      N olan also com plainsthatVD O C did notm akeawdtten food m enu avz able to him

in a fontlarge enough forhim to read.W hen N olan asked for a m enu hew as able to read,

defendantLovern,the utzitm anager and AD A coordinator atGreen Rock,told him that a

larger-plintm enu was notrequited by the AD A,butprovided to him as a favoz.N olan was

told to ask any staffm em ber aboutw hatwason the m enu and also told thatartangem ents

had been m adeto ptovidehim witllareadablem enu.N olan assettsthatw hen heasked ofhcers

whatwason the m enu they would say they did notknow.ItisunclearwhetherN olan was

everprovided w1t11large-fontm enus.

      O n M atch 29,2018,D efendant M assenbtug placed N olan on a 90-day grievance

suspension.ln A pdl2018 N olan filed a com plaintasserting thatGreen Rock offk ialswere

subjece glnim to crueland unusualpunishmentand heasked tobettansferred to Deerfield.
A m eeting was held on April23, 2018 with defendantD urbin,the AD A Supervisor for

VD O C,and defendantM atano,the VD O C statewide AD A coordinator.D efendaniD avis,

the G teen Rock watden,refused to transfer N olan,butoffered to place him in the honors

ppd ottheveteranspod,neither ofwizich accom m odate blind prisoners.D efendantLovern

suggested placing N olan in the Shared Alliance M anagem ent System wllich houses inm ates

witllgdm ental/wheelchair/vulnezable concetns.''N olan responded thathewould like to be
uansferred to an appropriate facility and suggested D eerheld,A ugusta CorrectionalCenter,


                                            4
N ottow ay Cotrecdonal Center,or Lawrenceville Cotrecéonal Center.D avis,M arano,and

DurbinrejectedhistequesttogotoAugustaandNottowaybecausetheyhavestairs.
      N olan'srequestfora ttansferwas denied and D utbin and D avissuggested N olan be

given ajob asflooztech.Dtubitzalso advisedthatNolan couldnotbeplaced ongdevance
testdcdon because ofhisAD A stam sand thetestricion wasrem oved.

      O n M ay 22,2018 N olan wasseen by an optom ettistwho recom m ended placem entat

D eetheld.O ne week later,he wastransferred to Sussex II.N olan hasbroughta nllm ber of

clnim s agninst the staff atSussex II,butthose clnim s were severed and transferted to the

United StatesD istdctCouttfor the Eastern D istrictofVitginia on O ctober 15,2018.ECF

N o.11.

      B.Causes ofA ction

      Based on these facm alallegaéons,N olan allegesthatthe following defendantsviolated

llisdghtsunder the Eighth and Fotuteenth am endm entsto the Consdtazdon and also under

theADA:(1)DefendantsClarke,Dutbin,M arano,and Dawldnshaveviolated laisdghtsby
allowing N olan to be housed itza facilityw here laisneedsasa blind person ate notm etand

where he is in danger and is exposed to offkials who insulthis(11/,11,5 (2) Defendant
Am onette has violated N olan's rights by disapptoving his ttansfer to D eetfield, and by

disapproving a24-inch television and acordless/wirelessDVD player;(3)DefendantLovern
violated N olan'srightsby notprovicling reasonable accomm odationsand exposing N olan to

ofhcialswhoinsulted hishuman (11g111:5 (4)DefendantDavisviolatedNolan'srightswhenhe
accepted him atGreen Rock;(5)DefendantMassenbutg violated Nolan'srightswhen she
placed him on grievancerestdcdon;(6)DefendantMaysviolated llisrightswhen shetefused

                                            5
toputinarequestonhisbehalffotttansfertoDeerfield;(7)DefendantBurkeviolatedNolan's
rightswhen hetoldNolan heneeded to stayin lliscellifhecould notseetheredlines;(8)
D efendantTisdale violated N olan'sdghtswhen he asked him why he did nothave a seeing

eyedog;(9)DefendantVan DerSchagtviolated Nolan'srightswhen she did notwarn him
thatthecçlldoorwasclosingsoNolandidnotgetoutoftheway;and(10)DefendantGibbs
violated N olan'srightswhen he failed to providea m enu in afontlargeenough forN olan to

zead.

        Fozrelief,Nolanrequests$800,000in damages.In addidon,heseeksinjtmcéverelief
in the form of an order from the courtthat he be transfezted to D eelf eld so that he can

receive servicesfrom theVitginiaD epar% entforthe Blind and Vision Impe ed.

        C.M otion to D ism iss

        Defendantsmakethe following argumentsin theirmodon to dismiss:(1)Nolan has
failedtonameapropetdefendantfottheADA andRA cbims;(2)I-lisADA clqim formoney
dnm agesfailsto allege aconstittzéonalviolation,m eaning defendantsate enétled to soveteign

immuity;(3)Because Nolan's ADA clnim formoney damagesisbatred by sovereign
immurzity,tlliscouttlacks jurisdicdon to adjudicate the ADA clnim;(4)I-liscllims for
injuncdvereliefatemootbecausehehasbeen transferred to adiffetentfacility;(5)Hehas
failed to allege sufhcientfactsto m ake outa cbim thathewasdiscHm inated agninstbased on

hisdisabilityasrequited by the11A9(6)He failsto allegeadequatepersonalitwolvementon
thepartofsomenamed defendants;and C/)Iqisitjutiesare.
                                                    d-qmipimisunderthePrison
LitkadonReform Act.
1I.Analysis

      A.Rule12(b)(1)
      DefendantsmovetodismisspursuanttoFeCLR.CiV.P.12q$(1),allegingthatthiscourt
lackssubjectmatterjtzrisdicdon.Theyarguethattheyateendtledtosovereign immunityand
thatthiscouttiswithoutjurisdicdontoadjuclicateNolan'sclnimsbecausesovereignimmunity
isjlxtisdicdonalinnature,citingF.D.I.C.v.Me er,510U.S.471,475(1994).
       W hen adefendantatguesthataclnim fOsto allegefactsuponwllich subjectmattet
can bebased,allthe factsalleged itlthecom plaintareasslxmed to betrueand theplaindffis

afforded the same procedutalprotecéon as he would receive under a Rule 12q$(6)
consideradon.Adam sv.Bnin,697F.2d 1213,1219 (4th Cit.1982).W hen adefendantaieges
thatthejtuisdicdonalallegadonsin acomplaintarenottrue,ataialcourtmaygobeyondthe
allegadonsofthe com plaintand hold an evidentiat'yhearing to deterrnineifthere are factsto

supportthejurisdictionalallegadons.ld.
      W hen thejtuisdicéonalfactsareintettwinedwit.
                                                  hthefactscenttaltothemeritsofa
dispute,couttsgenerallyasslzmejutisdicdon andproceedtoaddressthemedts.L(.
                                                                        t.
                                                                         9Kernsv.
Urlited States,585 F.3d 187,193 (4th Cit.2009).A ttialcourtshould disnaiss unde.
                                                                               tRule
12q$(1)onlywhenjlptisdiclionalallegaéonsateTffcleatly ...immaterial,madesolelyfotthe
ptuposeofobtainingjutisdicéonorwheresuchaclnim iswhollyunsubstandalandfrivolous.'''
Id.(quodngBellv.Hood,327U.S.678,682 (1946).
       In this case,defendants do not atgtze thatN olan's recitadon offacts is unttnAe and

theteforetheallegationsin hiscom plnintareasslzm ed to be ttue.The cout'tSndsthatN olan's

asseréon ofjudsdicdon isinextticablydedto hisallegadonsthathisrightshavebeen violated

                                            7
undet the Consdtudon and statutes.Accordingly,the cotutwillnotdism issllis clnim stm det

Rule129$(1)butwillproceedtoanalyzehisclnimsunderRtzle129$(6).
      B.Rule12(b)(6)
      To survive amodon to disnnissundetFederalRuleofCivilPtocedute 1299(6),a
com plnintm ustcontsin sufhcientfactualallegadons,which,ifaccepted astrue,Tffstate aclnim

toreliefthatisplausibleonitsface.'''Ashcroftv.1 bal,556U.S.662,678(2009)(quotingBell
Atl.Co .v.Twombl,550U.S.544,557(2007)).Undertheplausibilitystandard,acomplaint
m ustcontain T'm ore than labelsand conclusions''ora Tffot-mulaic recitadon ofthe elem ents

ofacauseofacéon.''Tw om bl ,550 U .S.at555.Thisplausibility standard zequitesaplaindff

to dem onstzate m ore than <<a sheerpossibility thata defendanthasacted unlaw flnlly.''Lq-g
                                                                                         b-1,

556 U .S.at678.

      W hen tnlling on am odon to disnniss,thecourtacceptsTftllew ell-pled allegationsofthe

com pbintasttaze''and Tfconstruegs!thefactsandreasonableinferencesderived therefrom in
thelkhtmostfavorableto theplnindff.'?Ibarrav.UnitedStates,120F.3d472,474(4th Cir.
1997).W hilethecouttmustacceptasttazeallwell-pleaded factazalallegadons,thesameisnot
trtzeforlegalconclusions.rT hreadbaterecitalsofthe elem entsofa cause ofaction,suppotted

bym ezeconclusorystatem ents,do notsuffke.''Lq--
                                              bal,556U .S.at678.A colzttneed notaccept

astrueffflegalconclusions,elem entsofa cause ofacéon,...bateassertionsdevoid offixtthet

fact'ualenhancem ent,...unw arranted infetences,unteasonable conclusions,orargum ents.'''

Ychardsonv.Sha iro,751F.App'x346,348 (4th Cit.2018)(quotingNemetChevrolet.Ltd.
v.Conslzmeraffaizs.com,Inc.,591 F.3d 250,255 (4th Cit.2009))(internalquotadon marks
omitted).Thus,a complaint mustpzesent suffkient nonconclusory facttzalallegadons to

                                             8
supportateasonableinfetence thattheplnintiffisentitled to reliefand the defendantisliable

fortheunlawfulactororlaissionalleged.SeeFzancisv.Giacomelli,588F.3d186,196-197(4th
Cit.2009) (afsrming dismissalofclnim thatsimply stated a legalconclusion w1t.1ano facts
                        '
       .
suppoMngtheallegation)andKin v.Rubenstein,825F.3d206,214 (4thCir.2016)tf%a.
                                                                          re
legalconclusions Tare not enétled to the assllm pdon oftrtzth'and are insufhcierïtto state a

cbim-') (quotingLqb-a-l,556U.S.at679).
       (1)Liabilityunder42U.S.C.j1983
       Toprevailonacbim fozacivildghtsvioladonunder42U.S.C.j1983,aplnindffmust
establish (1) that he hasbeen deprived of a right,pzivilege,or immunity secured by the
ConsétuéonorlawsoftheUnitedStatesand (2)thattheconductaboutwbichhecomplains
w as com m itted by a person acdng under color of state law .D owe v.TotalAction A ainst

Povertyin RoanokeValley,145F.3d 653,658 (4th Cit.1998).Pbintiffsmay seek money
dam ages against defendants for theit ofhcialactbnswhen they ate sued in theitindividual

capacides,subjectto some excepdonsand imm'aniées.Haferv.Melo,502 U.S.21,30-31
(2001).
       Cbim s for m oney dam agesbroughtagainstdefendantsitztheir officialcapaciéesare

notcognizablein j1983lawsuitsbecauseneitherastatenoritsoffkialsacdngin theirofhcial
capacitiesarepersonsforpum osesofj1983.W XIv.M icllianDe 'tofStatePolice,491U.S.
58,71 (1989).Thus,a clnim broughtar instan officialital'
                                                       lisothetoffcialcapacityisnot
considered a suitagninstthe official,butratheta stlitagainstthe official'soffice.Because the

Eleventh Am enclm entprohibitscouttsfrom entertnining an acéon againstthe state,Alabam a




                                             9
v.Pu h,438U.S.781,782 (1978),italso prohibitscouttsfrom consideHng clnimsagninst
    defendantsit'
                lthei.
                     roffkialcapaciées.Cromerv.Brown,88F.3d 1315,1332 (4th Cir.1996).
          However,aplaindffmayseekprospectiveitjuncdvereliefagainststatedefendantsin
    thei.
        rofhcialcapacides.W iIIv.Micllian De t.ofStatePolice,491U.S.58,71(1989)9Graham
v.Kentucky,473U.S.159,167n.14(1985).TTo ensuteenforcementoffedetal1aw ...the
    Eleventh Amendmentpe= its suitsforprospecdve injuncdve relief against state ofhcials
    actingin violadon offederallam '?Frew exrel.Frew v.Hawkins,540U.S.431,437 (2004).
          N olan does notspecify whether he isbringm
                                                   ' g his cloim sagainstdefendantsitltheir

    inclividual or offcial capacides.To the extent he intended to sue defendants for m oney

    dnm agesin theirofficialcapacides,the cbim sagainstdefendantsate D ISM ISSE D .

          (a)Eighth Amendm ent
          The Eighth Am endm entprotects convicted inm ates fzom cruel and unusuz living

    cpndidons.Rhodesv.Cha man,452U.S.337,345-346 (1991).TheConsdtazdon doesnot
    mandate comfouable pdsons,but neither does it allow inhlamane ones.JA 9 Hellin v.
'

    McKinne,509 U.S.25,31 (1993).Prison offkialsmustprovide hlpmane condidonsof
    confnem ent,inclucling adequatefood,clothing,shelter,and m edicalcate,and also m usttake

    reasonable m easutes to ensute the safety ofinm ates.Fntvnerv.Brennan,511 U .S.825,832

    (1994)(citingHudsonv.Palmer,468U.S.517,526-527(1984)).ff'f'
                                                              omakeoutaptimafacie
    casethatpdson concv onsviolatetheEighth Amendment,aplaintiffmustshow 130th (1)a
    seriousdeprivaéon ofabasichllmanneed;and (2)deliberateinclifferencetopzison condidons
    on the partofprison ofhc-ials.''Stdcklerv.W aters,989 F.2d 1375,1379 (4tlzCir.1993)
    (internalquotaéonsand citadonsomitted).ffglln otdertowithstand sllmmaryjudgmenton an

                                              10
Eighth AmendmentchaEengeto prison condidonsg,qaplaindffmustptoduceevidenceofa
seriousorsignihcantphysicaloremotionalinjuryresultingfrom thechallengedcondidons.''
Id.at1381.Theallegeddeprivadonmustbeobjecdvelyffsufficientlyseriousy''W ilsonv.Seiter,
501U.S.294,298 (1991),and mustresultin thedenialofTftlaeminimalcivo ed meastue of
life's necessides.''Rhodes v.Cha man,452 U.S.337,347 (1981).To show deliberate
indifference,the plaindffm ustshow thatthe prison ofhcialhad a (Tsufficiently culpable state

ofm ind.''W ilson,501U .S.at297,302-303.

       ln this case,none ofthe acdons thatN olan com plains aboutrise to the levelof an

Eighth Am endm ent violadon.The rem arks by Butke and Tisdale,while insensidve and

unprofessional,were notTdsuffkiently serious''and did notresultitathe denialofthem inim al

civilimed m eastlre oflife'snecessities.SeeAdkinsv.Cabell,N o.3:06-0579,2010 W L 3521594,

*2(S.D.W .V.2010)rflAlllegadonsofverbalabuse,verbalharassmentorabuseofaninmate
bypdson guatds,withoutmore,isinsufhcientto stateaconsdmdonaldeprivadon.'l;Francis
v.Hu hes,No.3:05-418-JFA-JRM,2006W L 2716458O .S.C.2006)(finclingthatinsultsto
inmate'sreligiousbeliefsdo notriseto thelevelofaconstittztionalvioladon);and Keenan v.
Hall,83F.3d1983,1092(9th Cir.1996)(findingverbalabuseofinmatesbygtzards,without
more,failsto suteacbim tmderj1983).
       N olan alsq fails to state a clnim for an Eighth Am endm entviolaéon based on his

allegadon thathewasnotprovided am enu with a large font.Such a denialdoesnotam ount

to a seriousdepdvadon ofabasic hum an need.

       N or does defendantVan D er Schagt's failute to warn N olan thatllis celldoorw as

closing rise to the levelofa consdttztionalvioladon,becauseN olan allegesno factsto show


                                            11
thatthe closing ofthe doozw asaT<sufûciently sedous''deprivadon ofabasichllm an need,or

thatV an D et Schagtacted witlfully.Atm ost,N olan has alleged thatVan D er Schagtacted

negligentlyin shutfing thedoozon llisshotzlder,wllich doesnotstate aclnim undertheEighth

Amenclment.Gra sonv.Peed,195F.3d 692,695 (4th Cit.1999).
      N olan sim ilarly has failed to state a clnim that his Eighth Am enlm ent dghts were

violated by the 90-day gdevance ban because inm ates have no consdm donaldghtto ftle a

gdevance or accessany such procedurevoluntarily established by the state.Bookerv.South

CatolinaDe srfmentofCorzecéons,855F.3d533,541(4thCir.2017)(citingAdamsv.lkice,
40 F.3d 72,75 (4th Cir.1994)).Moreover,the l evance ban wasrescitaded and Nolan
descdbesno hnt'm thatcam e to him whiletheban w asin place.

      N plan also allegesthatallthe decisionsm adewith regard to llisbeing placed anpvhete

but D eerheld violated his dghts undet the Eighth Am endm ent.H ow evet,N olan has not

alleged thatthe placem entshaveresulted itlseriousdepdvadon ofabasichlpm an need.SeeLq
reLon Term A clm inisttadveSe re aéon ofInm atesD esi ated asFivePercenters,174 F.3d

464,471 (4th Cit.1999)(gtanting s'pmmaryjudgmenton cbim thatlong term segregated
conhnem entviolates Eighth Am endm entbecause inm atesdid notallege faillzte to provide

them w1t.11adequatefood,clothing,sheltet,orm edicalcare,orto ptotectthem ftom hnt'm,or

otherwise show an extteme deprivadon).Accorclingly,he has failed to state an Eighth
Am endm entcloim based on llisfactualallegations.

      (b)Fourteenth Amendm ent
      N olan assertsbzoadly thatallthe actsby the defendantsviolated hisrightstm der the

Foutteenth Am endm ent. For the m ost part, he does not specify whether he is alleging


                                           12
violadons of procedural due ptocess or equalprotection, and does not describe how the

acdons Wolated either rkht. I-lis asseréons are itzsuffcient to state a clnim because
ffgtlhteadbare tecitals ofthe elem ents ofa cause ofacéon,supported by mere conclusory
statem ents,do notsuffice.''Jqb.il.
                                  ,556U .S.at678.

      H ow evez,N olan did m ake one specihc allegadon when he assezted thatthe denialof

the D'
     VD playetwith cordless/witeless headphonesviolated llis tightto equalprotecdon
because othervision im paited inm ateswere approved forand possess asim ilarD VD player.

D efendantsatgue that N olan cannotm ake outan equalprotecdon claim because he stated

thathe wasthe only vision im paired prisoneratGreen Rock,m earting thathe could notbe

sim ilarly situated to any other prisoner there.N olan tesponded thathe wasnotreferdng to

other pdsonersatGreen Rock,butto pzisoners atGreensvitle who arevision im paired and

have been provided a sim ilarD'VD playez.

      The equalprotecéon clause ofthe Fouzteenth Am endm entrequitesthatpersonswho

are similatly sim ated be tteated alikeby thegovernm ent.Ci ofClebuznev.ClebutneLivin

Center,Inc.,473U.S.432,439-41(1985).To estabiish aviolation oftheEqualProtecion
Clause,aplaindffm ustshow thathehasbeen treated differently from otherswho aresim ilarly

sittzated and thatthe unequalprotecdon wasintendonalorpurposeful.lfing,825F.3d at220.

If a plaindff m akes such a showing,the court then dete= ines whether the dispat'ity in

tteatmentcan bejustihed undetthetequisitelevelofscrudny.Morrison v.Garraghty,239
         1

F.3d 6488654 (4th Cit.2001).
      Evenwiththeclarihcadon byNolanthathewasreferringtoinmatesatGreensville,he

hasnotm adeoutaclnim forvioladon ofllistightto equalprotecdon because hedid notplead
factsto show thattheothetpdsonetsatesim ilarly sim ated to him .A review ofthedocllm ents

N olan attached to hiscom plaintinclicatesthattherecom m endadon forthe D VD playerwith

witelesshealphoneswassubjectto approvalbythehealth careprovideratGreensville,who
did notapprove it.ECF N o.1-1 at38-39.A lthough N olan clnim sthatothetvision-im paited

inm atesatG reensvillewereallowed topurchaseaD VD player,hedoesnotidendfyanyvision-

im paired inm ateswho obtained a sim ilar DVD playet,orindicate how m any otherinm ates

obtained theitem ,orw hyitwastecom m ended and approved forthem .In short,hehasfailed

to show that he w as sim ilady situated to other inm ates and sim ply m akes a conclusory

allegadon thathisrightto equalprotecdon hasbeen violated.

      BecauseN olan hasfailed to state a cbim forvioladon ofbisconsdtazéonaldghts,his

cloim sbased on theEighth and Fourteenth Am endm entsareD ISM ISSED .

       C.AD A Claim and R A Claim s

      Title 11 of the AD A provides thatno quao ed inclividualwith a disability shall,by

reason ofsuch disability,be excluded from patticipaéon in orbe denied the benefhs ofthe

services,programs,oracdvidesofapublicendty,orbesubjected to discHminadon byany
suchendty.42U.S.C.j 12132.A ffqualihedindividualwithadisabilitf?isTfanindividualwith
a disability who,,with orwithoutreasonablem odifkadonsto rales,policies,orpractices...or

theprovision ofauxiliary aidsand serdces,m eetsthe essentialeligibility requitem entsforthe

zeceiptofservices orthe pnG cipation in ptogram soracdvidesprovided by a public endtp''

42U.S.C.j12131(2).Tomakeoutaclnim undettheADA,aplaintiffmustallege(1)thathe
hasadisability;(2)heisotherwisequaliûedtoreceivethebenefitsofapublicservice,program,
oracdvity;and (3)hewasexcludedfrom pardcipadon in ordenied beneûtsofsuch aservice,
program ,or acdvity,or otherwise was disctim inated against,on the basis of his disability.

Constantinev.RectorsandVisitordofGeor eMason Urziversi ,411F.3d 474,498 (4th Cir.
2005).Title11appliestoinm atesin stateprisons.Penns lvaniaD e t.ofCorrecdonsv.Yeske ,
524U.S.206,208(1998).
      TheItA w asenacted seventeen yearsbeforetheAD A andTitle11oftheADA isclosely

related to Secdon 504 oftheRA.To the extentpossible,courtsconstrue sim ilarprovisionsin

tlaetwostatutesconsistentlywith oneanothet.larboev.M atylandDept.ofPublicSafetyand
CorrecdonalServices,No.ELH-12-572,2013W L 1010357at*30 .Md.2013)(citingFreilich
v.U erChesa eakeHealth Inc.,313F.3d205,214 (4th Cir.2002);Seremethv.Boardof
Colm Com'rsFrederick Coun ,673 F.3d 333,336n.1 (4th Cir.2012).Thestatutesshare
the sam e dehtlidons of disability and Title 11 of the ADA provides that the fTrem edies,

procedutes, and rights': provided undez Section 505 of the RA fTshall be the rem edies,

procedures,and rights''thatTitle11 ofthe AD A providesto petsonsalleging discHminadon

basedondisabilitplarboe,2013W L 1010357at*3(citing42U.S.C.j12133).
      N onetheless,two differencesexistbetween the statutes.UnderTitle11oftheAD A,a

plaindffmustshow discHminadon ffbyreasonof''disability.42U.S.C.j12132.UndettheRA,
aplninéffmustshow discHmination Tfsolelybyreason of''disabilitp 29U.S.C j794(a).Thus,
the RA requites a lzighet standatd of causadon. Second,the RA applies only to federal

agencies,progzsm s,oracdvidesreceiving federalhnancialassistance.29 U.S.C.j 794(a).In
ozde:to show aviolation oftheItA,aplainéffm ustshow thatthattheprogram oracdvity at

issueteceivesfedetalfinancialassistance.Jarboe,2013W L 1010357 at*3.
      (1)ProperDefendant
      D efendantspointout,correctly,thatthereisno individualliability tm derthe AD A ot

theRA.lonesv.Stetnheimer,387F.App'x366,368(4thCir.2010)(percutinm).Theptoper
defendantin a casealleging A DA violadonsin a correcdonalfacilityisthe agency ovetseeing

thefaciiity,orintlaiscase,'VDOC.Latsonv.Clarke,249F.supp.3d838,855-856(W .D.Va.
2017).SeealsoYoun v.Bnrrhow,No.11.
                                 W T-07-662,2007W L 5253983at*2 @ .Md.2007)
(dismissing individualdefendants in ADA and ItA lawsuitafter fmding individualliability
ptecluded under 130th stamtes). Accorclingly, all N olan's clnims against the individual
defendantsbroughtundertheAD A otltA areD ISM ISSE D .

      (2)Eleventh Amendm entImmunity and ClaimsForM oney Damages
      Genetally,the Eleventh Am endm entprovidesim m unity to state agencies from suits

form oney dnm agesby cidzensofanother state,oritsown state.ffT'he ultim ateguarantee of

theEleventh Am enclm entisthatnonconsenting Statesm ay notbe sued by pzivateindividuals

in federalcoutt.'?Bd.OfTmsteesofUniv.ofAla.v.Garret't,531U.S.356,363 (2001).
H ow ever;ffcongressm ay abrogate the States'Eleventh Am endm entim m unitywhen it130th

unequivocallyitztendstodosoand ractlsjpursuanttoavalidgêantofconsétudonalauthoritp'''
Id.(quolingIiimelv.FloridaBd.ofRe ents,528U.S.62,73(2000)).
      In United Statesv.Geor 'a,546 U.S.151 (2006),the Supreme Courtconsidered
whethetTitle 11 ofthe AD A allow ed a suit for m oney dam ages againsta state pdson.The

Courtftrstnoted thatin enacting theAD A,Congresstm equivocallyintended to abtogatestate

sovereign immlmity.Ldx at 154.The Coutt then looked atwhethet Congress had acted



                                           16
pursuanttoavalidgrantofconstitudonalauthorityundetj5oftheFourteenthAmendment.l
TheCotutnoted thatfTgwlllilem embetsofthisCout'thavedisagreed regardingthescopeof
Congress'sCprophylacdc'enforcementpowersunderj5 oftheFourteenth Amendment ...
no one doubtsthat j 5 grantsCongress the power to fenforce ...the provisions'ofthe
Am endm ent by creating pdvate rem eclies against the States for actualviolations of those

provisions.'?Id.at158 (emphasisin origm
                                      'a1)(internalcitaéonsonaitted).TheCollrfthen
concluded:TfThus,insofarasTitle 11createsa private causeofacdon for dam agesagninstthe

Statesforconductthatact'uall violatesthe Foutteenth Am endm ent,Title 11validly abrogates

state sovereign immunity.''Id.at159 (emphasisin origm
                                                    'a1).The Cotutdid notaddressthe
issue of whether Congress's ptupotted abtogation of sovereign im m unity for misconduct

which violated Title 11'
                       oftheAD A butdid notviolate the Fourteenth Am endm entw asvalid.

Id
=

       In this case,the courtindsthatN olan has failed to state a cbim forviolation oflzis

rightsundettheFoutteenth A m endm ent.Accordingly,even ifN olan had nam ed VD O C asa

defendant,he hasfailed to state acbim fordam agesagainstthe agency.I-tisclnim sform oney

dam agesundertheAD A and RA areD ISM ISSED .

       (3)PtospectiveInjunctiveRelief
       Eleventh Amenclmentimmunitydoesnotapplytorequestsforprospectiveinjuncdve
relief.'
       Fauconierv.Clatke,652F.App'x 217,220 (4th Cir.2016)(citingVedzon Md.,lnc.v.
Pub.Serv.Comm'n,535U.S.635,645(2002)).Nolan asksforinjlmcdvereliefin thefot.m of


1R'
  l'heCongressshallhavepowerto enforce,byappropriatelegislation,theprovisionsofthisarticle.''U.S.C.A.
Const.Amend.XIV,j5.
atransfer to D eerfield,so thathe can receive services from the VirginiaD epar% entfor the

Blindandlmpaired.DefendantscontendthatNolandoesnothavestandingtoseekinjuncéve
reliefbecause he failsto allege an actualorim m inentinvasion ofa legally ptotected interest

and hefailsto show any risk ofsubstandaland itrepatableharm atthehandsofdefendants.

       ln assessing a question of standing to sue,a courtdoes not address the m erits ofa

plainéff's cbim.Nanniv.Aberdeen M azke lace Inc.,878 F.3d 447,454 (4th Cir.2017).
Rather,theonlynim isto assessfffwhethergtheqplninéffhasasufficientlypetsonalstakein the
lawsuittojuséfytheinvocaéon offederalcourtjutisdiction.n'Id.(quotingW lliteTailPark,
Inc.v.Sttoube,412F.3d451,460 (4th Cir.2005)).Genetally,in otderto show standing,a
plaindffmust show (1) an injury it'
                                  lfact thatis concrete and patticulatized;(2) a causal
connectionbetweentheinjutyandtheconductcomplninedof,i.e.,theinjutymustbettaceable
to tlae challenged action ofthe defendant;and (3) itmustbe likely rather than metely
speculaévçthattheinjurywillbetedressed by afavorabledecision.Lu'an v.Defendersof
W ildlife,504U.S.555,560-561(1992).ln thecontextoftheADA,aplaintiffmaydemonsttate
an injury by showing an actazalinvasion ofa legally protected interestthataffectshim in a
personalandindividualway.Nanni,878F.3dat454-455(citingLu'an,504U.S.at560andn.
1).In ordertoshow standingtoseekitjunctiverelief,apattymustshow alikelihoodthathe
willsufferfutlare injury.1d.at455 (citing Ci ofLosAn elesv.L ons,461 U.S.95,105
(1983)).
       Nolan cannotshow thathewillsufferfutureinjuryatGreenRockbecausehenolonger
ishoused there.Anyclaim henlighthavehad foran injuncéon seeldng transfertoDeerfield
based on llisclsim thatilisvision im pnimnnentw asnotbeing accom m odated atG zeen Rock


                                            18
becnm e m ootwhen hew as ttansfetred to Sussex II.See Incum aa v.O zmint,507 F.3d 281,

286-287(4thCit.2007)rftransferofaninmatefrom aunitorlocadonwhereheisnolonger
subjectto thechallenged policy,pracéce,orconditbn mootshisclnimsforinjuncdveand
declatatoryreliep).BecauseNolanisnolongerishousedatGreenRock,atransfetwouldnot
addressany hnt'm hem ay have suffeted there.

      Also,N olan isnow housedin theEastekn D istdctofVitginiaand hasalawslzitpencling

there.A review ofthedocketinthatcase,Nolanv.Clarke,No.2:18-CV-552(E.D.Va),shows
thatNolan hasrequested the sameitjuncdveteliefin thatcaseashedid in theinstantcase
and llis cbim s cutzently ate under consideradon on the defendants'm otbn for sllm m ary

judgment.SeeECF Nos.14,15,17,42,43,49inthatcase.I-
                                                 lisclnim forinjuncdvereliefin
the form ofatransferto D eerfeld willbeaddtessed in thatcoutt Accordingly,N olan'sclnim

fozitjuncdvereliefundertheADA andILA isDISM ISSED.
111.Conclusion

      A sdiscussed above,N olan hasfailed to state acbim forteliefunderthe Constitution,

theAD A,orthe RA.Therefore,defendants'm odon to dism iss,ECF N o.16,isGRAN TE D

and N olan'scom plaintisD ISM ISSE D in itsentitety.

      The Clerk isditected to send copiesofthism em orand'xm opinion and accom panying

otder to D obson and to counseloftecozd fordefendants.




                                           19
An appropriate orderwillbeentered.

Itisso O RD E RE D .


                                        ENTksso: tojoyjy,
                                            '

                                   #                ,
                                                            .        ,             ,.
                               .                        ,       -,.,.    1,.
                                                                    qks..,.


                                        M ichael . rba s -                     -   . ,.+.
                                                                                        .:.c-2%W'
                                                                                                ..110.
                                        Chie nited StatesDistrictJudge




                                   20
